182 F.2d 349
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEXAS MILLER PRODUCTS, Inc., Respondent.
No. 13109.
United States Court of Appeals Fifth Circuit.
June 5, 1950.

Petition for the Enforcement of an Order of the National Labor Relations Board sitting at Washington, D. C.
James R. Webster, Atty., Nat. Labor R. Board, Fort Worth, Tex., David P. Findling, Association General Counsel, A. Norman Somers, Assistant General Counsel, Nat. Labor R. Bd., Washington, D. C., for petitioner.
Alexander E. Wilson, Jr., Atlanta, Ga., for respondent.
Before HOLMES, WALLER and BORAH, Circuit Judges.
PER CURIAM.


1
The petition of the National Labor Relations Board is granted, and the order shall be enforced.